331 S.W.3d 720 (2011)
Daniel Clark McCULLOUGH, Respondent,
v.
Jennifer Lynn McCULLOUGH, Appellant.
No. WD 72375.
Missouri Court of Appeals, Western District.
February 22, 2011.
*721 Elizabeth W. Skinner, Jefferson City, MO, for Appellant.
Gaylin Rich Carver, Jefferson City, MO, for Respondent.
Before Division II: KAREN KING MITCHELL, Presiding Judge, and JAMES EDWARD WELSH and MARK D. PFEIFFER, Judges.

Order
PER CURIAM:
Jennifer Lynn McCullough (now Davis) ("Mother") appeals the amended judgment and decree of dissolution entered by the Circuit Court of Cole County, Missouri ("trial court"). The trial court granted Mother's timely motion for new trial, held a new trial on several issues, and then issued its amended judgment, which granted full legal custody of the parties' son to Daniel Clark McCullough ("Father"), and changed the visitation schedule and child support award from the original judgment. We affirm. Rule 84.16(b).